DETAILED ACTION
Applicant’s amendments and remarks, filed October 18, 2022 are fully acknowledged by the Examiner. Currently, claims 2-21 are pending with claim 1 cancelled, and claims 2-4, 6-10, 13, 17 and 21 amended. The following is a complete response to the October 18, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5, 7, 11-15, 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong et al. (US Pat. No. 6,595,934 B1) further in view of Hissong et al. (US Pat. No. 6,413,254 B1) hereinafter “Hissong ‘254” and Klopotek (US Pat. Pub. 2002/0040199 A1).
Regarding claim 2, Hissong provides for a method for tightening tissue with an ultrasound treatment, the method comprising: coupling at least one piezoelectric therapy transducer to a skin surface (see figure 3 with the coupling of a therapy transducer in 18 to the skin at S), wherein the at least one piezoelectric therapy transducer is housed in an ultrasound probe (28 housed within 18), wherein the at least one piezoelectric therapy transducer is configured to treat a region of interest comprising a collagen fiber below the skin surface (via the focus at F as in figure 3 in the dermis with the dermis including the collagen at C), wherein the at least one piezoelectric therapy transducer comprises an array of piezoelectric therapy elements configured to direct ultrasound energy into the region of interest to a depth of up to 5 mm from the skin surface (see col. 13; 23-56 discussing the depth of treatment via the multiple elements at 28), wherein the collagen fiber is located in any one of the group consisting of: a dermal tissue (dermal tissue as in col. 14; 16-24), and transmitting ultrasound energy from the at least one piezoelectric therapy transducer into the collagen fiber at a frequency (via the delivery of ultrasound energy into the focal zones to generate the lesions at 38; the Examiner notes that Hissong focuses energy in the superficial dermis at L with such being known to contain collagen therein), thereby heating the collagen fiber in the region of interest to a temperature in a range of 60°C to 90°C to cause shrinkage of the collagen fiber for tightening of the skin surface (the generation of the lesions at 38 in the superficial dermis would result in the shrinking of a collagen fiber at one of the lesions with such denaturization causing shrinkage of the collagen and resulting in tightening of the surface of the skin S).
While Hissong provides for a cooling system (see col. 16), Hissong fails to provide for cooling the surface of the skin with the cooling system acoustically coupled to the skin surface. Hissong ‘254 provides for an exemplary manner of cooling where a cooling system is provided within a housing of a device (see figure 6 with the cooling at 254/256/258) and where the cooling system is acoustically coupled to the skin surface and cools the surface of tissue adjacent the housing of the device (see col. 14; 1-37 discussing “cooling the external tissue surface”). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the cooling system of Hissong ‘254 as the cooling system disclosed in Hissong to provide for an exemplary manner of cooling the device of Hissong. As a result, the cooling would also be passed to the surface of the skin in contact with the surface of the housing. Such, as provided by Hissong ‘254, avoids unwanted damage to the surface of tissue contacted by the device. 
While Hissong and Hissong ‘254 provide for ultrasonic treatment, neither specifically contemplates for the energy delivery to be either of planar or defocused. Klopotek provides for a similar manner of ultrasonic treatment at a desired depth below a skin surface. Klopotek further contemplates the delivery of energy at a plurality of discrete focus points similar to that of Hissong and for the use of at least one piezoelectric therapy transducer including a plurality of piezoelectric therapy elements configured to direct ultrasound energy into the region of interest with a planar ultrasound beam (see figures 4 and 5 with the planar element at 44 including a plurality of individual elements with such be configured to delivery planar energy as claimed; the Examiner notes that the energy emitted from 44 is capable of such delivery and only focused from the planar arrangement due to the subsequent passing through the lens at 56).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the alternative ultrasonic therapy transducer arrangement of Klopotek in place of the element of Hissong to provide for a known alternative manner of delivering energy at a desired depth below the surface of the tissue. AS noted above, Klopotek readily contemplates for such to achieve discrete lesions as in Hissong at F utilizing such an arrangement.
Regarding claim 3, in view of the combination with Klopotek above, the combinate array of elements would be configured to direct the ultrasound energy into the region of interest at one or more depths within a range of 0.5 mm to 5 mm from the skin surface tissue (the Examiner is of the position that this limitation is directed towards a functional recitation of the intended use of the transducer; thus the Examiner is of the position that the multiple ones the elements per the combination would be readily capable of delivering energy to at least a lower end of the claimed range of 0.5 mm in view of the disclosed ability to focus the energy and the exemplary focal areas of up to .35 mm below the skin surface).
Regarding claim 4, Hissong provides that the collagen fiber is the dermal tissue in the region of interest (as set forth in the rejection of claim 1 with the superficial dermis comprised of collagen fibers).
	Regarding claim 5, Hissong provides that each piezoelectric therapy transducer of the at least one piezoelectric therapy transducer comprises an active ultrasound therapy piezoelectric element configured to direct the ultrasound energy to one or more depths under the skin surface (each of 28 forms an active ultrasound therapy piezoelectric element).
Regarding claim 7, while Hissong contemplates imaging the region of interest with a piezoelectric ultrasound imaging transducer (see col. 16; 36-39), Hissong fails to specifically contemplate that the at least one piezoelectric therapy transducer and the piezoelectric ultrasound imaging transducer are housed within an ultrasound probe. 
First, Hissong ‘254 discloses a similar device/method as that of Hissong and specifically contemplates the use of an imaging transducer housed within a probe housing along with a therapy transducer (see col. 13; 36-49 providing for the incorporation of an imaging transducer along with a therapy transducer). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an imaging transducer as in Hissong ‘254 with the system/method of Hissong to provide for imaging functionality during treatment. Hissong ‘254 provides that such allows for the added imaging capability such that the user can image, target and visualize areas of treatment during a procedure.
While Hissong provides for movement of the transducer/probe (see col. 16; 61-65), Hissong fails to provide for the motion mechanism and encoder as claimed. Hissong ‘254 further provides for a motion mechanism to provide for motion of a transducer within a probe (See figure 5 with the mechanism at 150) and specifically provides for controlling the motion (see col. 12; 55 – col. 13;p 15) but fails to contemplate the encoder and its functionality. Klopotek teaches that is known in the ultrasound therapy art to utilize an encoder as a manner of determine motion/position of a probe (see [0055]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a motion mechanism as in Hissong ‘254 with the probe/method of Hissong to provide for an exemplary manner of transducer movement as contemplated in col. 16; 61-65 of Hissong. Such would provide, as disclosed by both Hissong and Hissong ‘254 for the ability for the transducer to be scanned to provide a desired pattern of lesions to be deposited at a region of interested in the tissue. The Examiner is further of the position that it would have been obvious to have utilized the encoder as in Klopotek as a feedback mechanism to the motion mechanism of Hissong ‘254 to provide for the ability to control the position of the transducer when moved by the motion mechanism. An encoder represents one of a known number of solutions for position monitoring in the art, with one of ordinary skill recognizing that such would work equally as well as other options to provide for the requisite feedback and with a reasonable expectation of success (especially in view of the encoder’s exemplary use for this purpose in Klopotek).
Regarding claims 11 and 12, while Hissong contemplates transmitting energy up to about .35 mm below the skin surface, Hissong fails to specifically provide the actively transmitting of energy to arrange of between 0.5 mm to 5 mm below the skin surface (claim 11), or between 3 mm to 9 mm below the skin surface (claim 12). Klopotek discloses a similar manner of delivering ultrasound energy into the dermis for the express purposes of causing tissue smoothing due to regeneration of connective tissue at an area of treatment. Klopotek specifically provides of the energy to be delivered in a range of 5 microns to 5 millimeters (see claim 5). Therefore, is the Examiner’s position that it would have been obvious to one of ordinary kill in the art at the time of filing to have utilized the target depths as in Klopotek with the method and system of Hissong to provide for an alternative manner of providing lesions within the body to generate a regenerative response for tissue tightening.
	Regarding claim 13, Hissong provides for a method for tightening tissue with ultrasound, the method comprising: coupling at least one ultrasound therapy transducer to a skin surface for treating a region of interest under the skin surface (coupling of at least one element at 28 to the skin at S), wherein the region of interest comprises a plurality of collagen fibers in a dermal tissue (via the focus at F as in figure 3 in the dermis with the dermis including the collagen at C), wherein the at least one ultrasound therapy transducer is housed in an ultrasound probe (28 housed within 18), wherein the at least one ultrasound therapy transducer comprises an array of piezoelectric therapy elements configured to direct ultrasound energy into the region of interest to a depth of up to 5 mm from the skin surface (see col. 13; 23-56 discussing the depth of treatment via the multiple elements at 28), delivering the therapeutic ultrasound energy with the at least one ultrasound therapy transducer to the region of interest under the skin surface to heat the plurality of collagen fibers with the therapeutic ultrasound energy (via the delivery of ultrasound energy into the focal zones to generate the lesions at 38; the Examiner notes that Hissong focuses energy in the superficial dermis at L with such being known to contain collagen therein) at a temperature in a range of 60°C to 90°C (see col. 12; 59-62) to shrink the plurality of collagen fibers, thereby tightening the skin surface (the generation of the lesions at 38 in the superficial dermis would result in the shrinking of a collagen fiber at one of the lesions with such denaturization causing shrinkage of the collagen and resulting in tightening of the surface of the skin S).
While Hissong provides for a cooling system (see col. 16), Hissong fails to provide for cooling the surface of the skin with the cooling system acoustically coupled to the skin surface. Hissong ‘254 provides for an exemplary manner of cooling where a cooling system is provided within a housing of a device (see figure 6 with the cooling at 254/256/258) and where the cooling system is acoustically coupled to the skin surface and cools the surface of tissue adjacent the housing of the device (see col. 14; 1-37 discussing “cooling the external tissue surface”). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the cooling system of Hissong ‘254 as the cooling system disclosed in Hissong to provide for an exemplary manner of cooling the device of Hissong. As a result, the cooling would also be passed to the surface of the skin in contact with the surface of the housing. Such, as provided by Hissong ‘254, avoids unwanted damage to the surface of tissue contacted by the device. 
While Hissong and Hissong ‘254 provide for ultrasonic treatment, neither specifically contemplates for the energy delivery to be either of planar or defocused. Klopotek provides for a similar manner of ultrasonic treatment at a desired depth below a skin surface. Klopotek further contemplates the delivery of energy at a plurality of discrete focus points similar to that of Hissong and for the use of at least one piezoelectric therapy transducer including a plurality of piezoelectric therapy elements configured to direct ultrasound energy into the region of interest with a planar ultrasound beam (see figures 4 and 5 with the planar element at 44 including a plurality of individual elements with such be configured to delivery planar energy as claimed; the Examiner notes that the energy emitted from 44 is capable of such delivery and only focused from the planar arrangement due to the subsequent passing through the lens at 56).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the alternative ultrasonic therapy transducer arrangement of Klopotek in place of the element of Hissong to provide for a known alternative manner of delivering energy at a desired depth below the surface of the tissue. AS noted above, Klopotek readily contemplates for such to achieve discrete lesions as in Hissong at F utilizing such an arrangement.
	Regarding claim 14, Hissong provides that the at least one piezoelectric therapy transducer delivers energy at a frequency in a range of 4 MHz to 15 MHz (see col. 11; 55-57).
	Regarding claim 15, Hissong provides that the at least one ultrasound therapy transducer is controlled by a control system comprising a microprocessor and a power supply (controller 16 with a microprocessor and power supply as in col. 11; 12-20).
Regarding claim 17, Hissong provides for a method for treating skin tissue with ultrasound, the method comprising: coupling an ultrasound probe to a skin surface (coupling 18 to the skin at S), wherein the ultrasound probe comprises a housing (see figure 3 showing the housing formed at 18), a coupling interface (the interface at 32), a temperature control system with a temperature monitoring sensor (see col. 16; 14-19), a cooling system (see col. 16; 39-43), and at least one piezoelectric therapy transducer for thermally treating a region of interest (transducers at 28), wherein the coupling interface and the at least one piezoelectric therapy transducer are housing within the housing (via the interface at 32 and one transducer at 28 being within housing at 18), wherein the region of interest for thermal treatment comprises a skin tissue below the skin surface (via the treatment at the focal zones F), controlling a temperature at the coupling interface via measuring a temperature at the coupling interface between the ultrasound probe and the skin surface (see col. 16; 14-19),  cooling the skin surface with the cooling system (see col. 16; 39-43), and transmitting ultrasound energy from the at least one piezoelectric therapy transducer into the region of interest at a frequency, thereby heating the tissue in the region of interest to cause controlled thermal injury to the skin tissue (via the heating via each of 28 to the focal points at F to generate the lesions therein).
While Hissong contemplates the use of temperature sensing and the cooling system, Hissong fails to provide for the temperature monitoring sensor and the cooling system, to be specifically housed within the housing. Hissong ‘254 provides for the inclusion of a temperature monitoring sensor of an ultrasound probe within the probe housing (See col. 13; 16-35 disclosing for 141 to be “on or in the housing”). Hissong ‘254 further provides for a cooling system as in figure 6 with such within the housing (see col. 14; 19-37 discussing a cavity 254 in the housing providing for the cooling). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the placement of the temperature sensor and cooling system as in Hissong ‘254 to the probe of Hissong to provide for an exemplary placement of each. Such would provide for monitoring and control over tissue and transducer temperature. Hissong ‘254 teaches that the exemplary placement of the tissue temperature provides for the avoidance of skin damage. Hissong ‘254 also provides for the cooling to further aide in the avoidance of skin damage.
While Hissong and Hissong ‘254 provide for ultrasonic treatment, neither specifically contemplates for the energy delivery to be either of planar or defocused so as to generator a cigar shaped lesion. Klopotek provides for a similar manner of ultrasonic treatment at a desired depth below a skin surface. Klopotek further contemplates the delivery of energy at a plurality of discrete focus points similar to that of Hissong and for the use of at least one piezoelectric therapy transducer including a plurality of piezoelectric therapy elements configured to direct ultrasound energy into the region of interest with a planar ultrasound beam and for the generation of a cigar shaped lesion (see figures 4 and 5 with the planar element at 44 including a plurality of individual elements with such be configured to delivery planar energy as claimed; the Examiner notes that the energy emitted from 44 is capable of such delivery and only focused from the planar arrangement due to the subsequent passing through the lens at 56; the Examiner as notes that the cigar shaped lesions are shown in figure 9 at 49).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the alternative ultrasonic therapy transducer arrangement of Klopotek in place of the element of Hissong to provide for a known alternative manner of delivering energy at a desired depth below the surface of the tissue. AS noted above, Klopotek readily contemplates for such to achieve discrete lesions as in Hissong at F utilizing such an arrangement.
	Regarding claim 18, Hissong provides that the ultrasound energy is configured for controlled thermal injury of human superficial tissue is based on an ability to controllably create thermal lesions of a variable shape, size, and depth through precise spatial and temporal control of acoustic energy deposition to create separate islands of destruction in the region of interest (via the generation of separate lesions at 38, see at least col. 9; 3-41 describing the control of shape, size and depth based on energy deposition and to maintain discrete lesions).
Regarding claim 19, Hissong provides that the ultrasound energy is configured for temporal control through adjustment of drive amplitude levels, frequency and waveform selections by control of pulses, waveforms, and timing sequences to control thermal ablation of tissue (the Examiner is of the position that the energy would be configured for temporal control as claimed; this is a functional recitation regarding ultrasound energy and thus, the energy would be capable of the claimed control).
Regarding claim 20 the transmitting ultrasound energy is facilitated through open-loop or closed-loop feedback arrangements by monitoring of various spatial and temporal characteristics to control the ultrasound energy within six degrees of freedom (via the control from 16 and with the lesion control as in col. 9; 3-41), wherein the six degrees of freedom comprise an X, Y and Z domain and axes of rotation within XY, YZ and XZ domains configured to generate conformal lesions of variable shape, size or orientation (via the use of defined axes with respect to the treatment device or treatment area).
Regarding claim 21, Hissong provides that the ultrasound energy is configured to create one or more thermal lesions selected among the group consisting of: narrow lesions, wide lesions, long axial length lesions, short axial length, deep placement lesions, shallow placement lesions, cigar shaped lesions, raindrop-shaped lesions, flat planar lesions, round lesions, v-shaped lesions, and ellipsoidal lesions (see col. 9; 3-41 discussing the formation of a desired size of lesion; the lesions at 34 as in figures includes at least one lesion type as set forth above.
Claims 6, 8, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong et al. (US Pat. No. 6,595,934 B1) in view of Hissong et al. (US Pat. No. 6,413,254 B1) hereinafter Hissong ‘254 and Klopotek (US Pat. Pub. 2002/0040199 A1), as applied to claims 2 and 13 respectively above, further in view of Schoenberger et al (US Pat. Pub. 2004/0082857 A1).
Regarding claim 6, Hissong provides that the ultrasound probe is attached to a storage system configured for stored information (the memory of the controller as in col. 11; 18). Hissong fails to specifically provides that the stored information is selected from the group consisting of one or more of the following: probe identification, calibration, and probe usage history.
Schonenberger provides for a similar ultrasound therapeutic device as that of Hissong and specifically provides for the storing of information including probe identification and calibration (see [0019] and [0030] discussing the use of ID/calibration of the transducer). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized ID/calibration data on the memory of Hissong in view of the teaching in Schonenberger. Such would provide for a manner for the device to self-ID and calibrating before and during use to ensure that proper treatment parameters are used to drive the device based on the known/stored parameters of the transducer.
Regarding claims 8 and 9, Hissong further provides for a storage system (see col. 11; 18 with the memory). Hissong fails to provide for storing information on ultrasound probe identification or storing calibration information. Schonenberger provides for a similar ultrasound therapeutic device as that of Hissong and specifically provides for the storing of information including probe identification and calibration (see [0019] and [0030] discussing the use of ID/calibration of the transducer). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized ID/calibration data on the memory of Hissong in view of the teaching in Schonenberger. Such would provide for a manner for the device to self-ID and calibrating before and during use to ensure that proper treatment parameters are used to drive the device based on the known/stored parameters of the transducer.
Regarding claim 16, Hissong provides that the at least one ultrasound therapy transducer is housed in an ultrasound therapy probe (28 in the probe 18), and that the ultrasound probe comprises a storage system for storing information (see col. 11; 18). Hissong fails to specifically provide that the information is selected from the group consisting of one or more of the following: probe identification, calibration, and probe usage history. Schonenberger provides for a similar ultrasound therapeutic device as that of Hissong and specifically provides for the storing of information including probe identification and calibration (see [0019] and [0030] discussing the use of ID/calibration of the transducer). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized ID/calibration data on the memory of Hissong in view of the teaching in Schonenberger. Such would provide for a manner for the device to self-ID and calibrating before and during use to ensure that proper treatment parameters are used to drive the device based on the known/stored parameters of the transducer.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong et al. (US Pat. No. 6,595,934 B1) in view of Hissong et al. (US Pat. No. 6,413,254 B1) hereinafter Hissong ‘254 and Klopotek (US Pat. Pub. 2002/0040199 A1) as applied to claim 2 above, and further in view of Whitman (US Pat. Pub. 2002/0165541 A1).
Regarding claim 10, Hissong further provides for a storage system (see col. 11; 18 with the memory), Hissong fails to specifically provide for storing information on probe usage history. Whitman discloses the inclusion of information within a storage system of a device, wherein the information includes probe usage history (see [0060]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized probe usage history as in Whitman as information stored in Hissong. Such would provide the user with a determination of whether the device is safe to use for a treatment and further ensure that a device that has been used too many times is able to be monitored and taken out of service.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,960,236. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 12 and 16. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-11, 13-15 and 17-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,525,288. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 12 and 16. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-11, 13-15 and 17-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,974,982. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 12 and 16. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-11, 13-15 and 17-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,444,562. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 8 and 15. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-7, 9-14 and 16-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,320,537. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 11 and 15. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-10, 12-14 and 16-19.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,690,778. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 7 and 13. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-6, 8-12 and 14-18.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,690,779. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 7 and 13. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-6, 8-12 and 14-19.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,690,780. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 8 and 14. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-7, 9-13 and 15-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,506,486. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 10 and 15. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-9, 11-14 and 16-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,366,622. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 10 and 15. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-9, 11-14 and 16-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,535,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 11 and 15. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-9, 11-14 and 16-20.
Response to Arguments
Applicant’s arguments, see pages 7-10 of the Remarks filed October 18, 2011, with respect to the prior rejection of independent claims 2, 13 and 17 have been fully considered and are persuasive. Specifically, Applicant’s amendments to each of claims 2, 13 and 17 define over the prior rejections of each claim including the requirement of a planar or defocused ultrasonic beam. Therefore, the prior grounds of rejection have been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 2-5, 7, 11-15, 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong et al. (US Pat. No. 6,595,934 B1) further in view of Hissong et al. (US Pat. No. 6,413,254 B1) hereinafter “Hissong ‘254” and Klopotek (US Pat. Pub. 2002/0040199 A1).
Claims 6, 8, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong et al. (US Pat. No. 6,595,934 B1) in view of Hissong et al. (US Pat. No. 6,413,254 B1) hereinafter Hissong ‘254 and Klopotek (US Pat. Pub. 2002/0040199 A1), as applied to claims 2 and 13 respectively above, further in view of Schoenberger et al (US Pat. Pub. 2004/0082857 A1).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong et al. (US Pat. No. 6,595,934 B1) in view of Hissong et al. (US Pat. No. 6,413,254 B1) hereinafter Hissong ‘254 and Klopotek (US Pat. Pub. 2002/0040199 A1) as applied to claim 2 above, and further in view of Whitman (US Pat. Pub. 2002/0165541 A1).

It is the Examiner’s position that the newly proffered combinations under 35 U.S.C. 103 readily address each and every limitation set forth in the pending claims for at least the rationale in the Action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794